The opinion of the Court was delivered by
McIver, A. J.
This action was brought upon a written contract for the erection of a building “in a good, substantial and workmanlike manner,” to be paid for by installments as the work progressed. The main question in the case is whether the certificate of the architects was essential to entitle the plaintiff to recover the balance of the last installment. The clause of the contract upon which the question is raised is in the following words: “All the said installments to be paid only on the approval of the architects *127of the building, Messrs. Abrahams & Seyle, and under their "written order.”
While it is very true that parties competent to contract may make such terms as they see fit, and will be held to the performance of the contract according to such terms, it is equally true that, in determining questions of this kind, we are to look not merely at the naked words of the contract, but at their real meaning, reading them in the light of common sense, common experience and common justice. The essential thing to be done, under this contract, was to construct the house in a good, substantial and workmanlike manner, in conformity to the plans and specifications furnished by the architects, and, when the object desired was attained, common sense and common justice demand that the party should be required to pay the price agreed to be paid for such object. Such must be regarded as the real intention of the contracting parties. The certificate of the architects may be, and doubtless is in most cases, a very proper means of ascertaining whether such desired object has been attained; but to say that it is the only means of ascertaining that fact is inconsistent with the plainest dictates of justice and common honesty, does not accord with the experience of mankind, and is not sustained by the authority of adjudicated cases.
It must be, and is, admitted that the certificate of the architect is not indispensable in every case under such a contract, for in case of the death or other disability of the architect it is conceded that it may be dispensed with. So, too, if through fraud or mistake the certificate is withheld, it is not essential to a recovery that such certificate should be produced. Or if, as the Circuit Judge charged the jury, the architects improperly and unjustly refused the certificate, this would be sufficient to dispense with the necessity for producing the certificate; and this charge was peculiarly applicable in this case, in which there was some evidence tending to show that the architects were willing to give the certificate but were deterred from so doing by the defendant. )
These views, we think, are sustained by the authorities. Thomas vs. Fleury (26 N. Y. Rep., 26,) was very much like the case now under consideration. It was an action on a building contract to recover the amount of the last installment.
By the terms of the contract the last installment was to be paid on the completion of the work; the building was to be erected and furnished according to the plans and specifications furnished by the *128architect and annexed to the contract, and the work was to be done in a workmanlike and substantial manner to the satisfaction and under the direction of the architect, to be certified by a writing or certificate under his hand. The contract further provided that the installments, at different stages of the work, were' to be payable in each case on a certificate signed by the architect. The Referee found that the work was performed according to the terms of the agreement, although he subsequently found that the plaintiff had omitted certain items required by the contract, amounting in value to about thirty dollars, which sum he allowed to the defendant. The Judge, in delivering the opinion of the Court, says, in reference to these apparently inconsistent findings: “This was contradictory to the previous finding, and is only to be reconciled on the theory that the Referee deemed these omitted items so trivial and insignificant as to justify the finding that the contract had been substantially performed. This was the view taken by the Supreme Court, and I think the just one.”
The question there, as here, was whether the certificate of the architect was essential to a recovery, and it was held that “the architect was the defendant’s agent, and if he unreasonably and in bad faith refused the certificate the plaintiff is not to be held responsible, ]out he may establish his right to recover by other evidence. The certificate is mere evidence of the substantial fact of performance, and if the kind of evidence of the fact stipulated for is obstinately and unreasonably withheld a forfeiture of $2,700 is not to be exacted for that reason from the plaintiff.” It is observable that the report of this ease, although apparently giving ■the facts fully, together with the findings of the Referee, does not show any fact or circumstance indicating fraudulent collusion between the defendant and the architect or bad faith upon the part of the latter; the finding of fact by the Referee being simply “ that the plaintiff applied for the architect’s certificate, as required by the contract, and he refused to give it.”
The principal authority relied upon by the appellant (Smith vs. Brady, 17 N. Y. Rep., 173,) does not, in our opinion, sustain his position, for even that case apparently recognizes the correctness of the rule which was applied by the Circuit Judge in this case.
In that case “it was not pretended that the plaintiff ever made an effort to procure the certificate,” and in the opinion of the Court this language is used: “ Had it been shown by the plaintiff that he *129had made application to the architects for the requisite certificate, and that they had obstinately and unreasonably refused to certify, it might have been proper, perhaps, for the plaintiff to establish his right by other evidence,” referring to the case of the United States vs. Robeson, (9 Pet., 319,) in which the question arose upon a claim for the transportation of troops, with their baggage and stores, under a written contract, which contained a provision that the amount agreed upon should be paid upon the certificate of the commanding officer that the service had been performed. McLean, J., delivering the opinion of the Court, says: “It does not appear that any excuse was offered why these certificates were not procured, and the question is whether the claimant, at his option, can establish his claim by other evidence. * * * Where the parties, in their contract, fix on a certain mode by which the amount to be paid shall be ascertained, as in the present case, the party that seeks an enforcement of the agreement must show that he has done everything on his part which could be done to carry it into effect. * * * Had-the defendant proved that application had been made to the commanding officer for the proper certificates, and that he refused to give them, it would have been proper to receive other evidence to establish the claim.”
We think, therefore, that the Circuit Judge was correct in charging the jury that “to entitle the plaintiff to recover he must satisfy you that he has completed the job which he undertook to do substantially, according to the contract he entered into, and that, having thus completed it and offered to turn it over to the defendant, or to the architects, he was improperly and unjustly refused the certificates and payment to which he was entitled;” and that he committed no error in refusing to charge, as requested, either that the certificate of the architects must first be produced before the plaintiff could recover, or that the architects were the arbitrators between the parties, whose decision should be final.
On the contrary, the architects were the agents of the defendant, employed by him to superintend and direct work for him, which required skill that he did not possess, and, using the language of the Court in Thomas vs. Fleury, supra, to defeat “ a recovery upon the facts found and developed in the case, because of the non-production of the architects’ certificate, would be manifestly unjust “ to the plaintiff and a reproach to the law.”
*130The second ground of exception is sufficiently- disposed of by the remark that the items of account therein referred to were not connected with the contract upon which the action was brought, and, not having been pleaded as a counter claim, any evidence in support of such items was clearly inadmissible. As to the matters referred to in the third exception, they were properly for the consideration of the jury, and, having been submitted to them with proper instructions, their verdict must be regarded as conclusive.
The last exception, based upon a remark of the Circuit Judge indicating his opinion as to the amount for which the jury ought to have rendered their verdict, is disposed of by the decision of this Court in the case of Brickman vs. The South Carolina Railroad Company, filed 12th July, 1876. It by no means follows that because a Circuit Judge differs with a jury as to the amount of damages to which a party may be entitled there should be a new trial.
The judgment of the Circuit Court is affirmed.
Hashell, A. J., concurred.